Name: Council Regulation (EEC) No 1418/81 of 19 May 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 81 Official Journal of the European Communities No L 142/7 COUNCIL REGULATION (EEC) No 1418/81 of 19 May 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the fishing season for blue whiting in Community waters is of short duration and is already underway ; whereas, in order to allow the fishermen concerned to benefit from this additional allocation, it is necessary to adopt on the basis of Article 1 03 of the Treaty the interim measures authorizing this fishing subject to their later inclusion in the definitive system adopted under Article 43 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the Norwegian authorities have requested that the quota of blue whiting allocated in 1981 to vessels flying the flag of Norway and fishing in the fishery zone of the Community be increased from the level provided for in Council Regulation (EEC) No 849/81 (*) to 120 000 tonnes ; Whereas it is in the interest of the Community to accede to this request since a sufficient quantity of the stock in question is available and since it is expected that the additional quota of blue whiting provided to vessels flying the flag of Norway will be taken into account in consultations concerning possible addi ­ tional allocations in 1981 for vessels flying the flag of a Member State of the Community fishing in Norwegian waters ; Annex I of Regulation (EEC) No 849/81 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1981 . For the Council The President D. F. van der MEI 0 ) OJ No L 87, 1 . 4 . 1981 , p . 8 . No L 142/8 28 . 5 . 81Official Journal of the European Communities ANNEX 'ANNEX I Fishing quotas Species Area within which fishingis authorized Quantity (tonnes) Mackerel ICES IV and Skagerrak ( · ) 6 000 ICES VI a) (2) + VII d), e), f), h) 20 000 Sprat ICES IV 71 000 Cod ICES IV 10 000 Haddock ICES IV 6 000 Saithe ICES IV and Skagerrak ( i ) 20 000 Whiting ICES IV 7 000 Plaice ICES IV 500 Sand-eel, Norway pout, blue ICES IV 50 000 (3) whiting Blue whiting ICES II, VI a) (2 ), VI b), VII (&lt;), XIV, V a) 120 000 Blue ling ICES IV, VI, VII 1 000 (5 ) Ling and tusk ICES IV, VI , VII 20 000 (5) (6) Dogfish ICES IV, VI, VII 6 000 (7) Basking shark (8) ICES IV, VI, VII 800 (7) Porbeagle ICES IV, VI, VII 1 000 Northern deep-water prawn NAFO 1 O 1 000 (Pandalus borealis) ICES XIV + V a) 3 000 ( 10) Greenland halibut NAFO 1 600 (i ») ICES XIV + V a) 600(H) Other species (excluding by ­ ICES IV 5 000 catches of horse-mackerel) (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (*) North of 56 30 N. (3 ) Of which sand-eel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . ( «) West of 12 W. (5 ) Of which a by-catch of 20 % of cod per ship, per voyage, is authorized in ICES sub-areas VI and VII . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod. (6) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes . ( 7) This quota does not include catches taken in the areas defined in Annex II . (8) Basking shark liver. (') South of 68 ° N. (10) Experimental fishery only. (H ) By-catches of halibut should not exceed 10 % .